FILED
                           NOT FOR PUBLICATION                              MAR 24 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


GERALDINE PARKER,                                No. 14-55135

              Plaintiff - Appellant,             D.C. No. 2:13-cv-00723-JAK-PJW

 v.
                                                 MEMORANDUM**
ROBERT A. MCDONALD*, Secretary of
Department of Veterans Affairs,

              Defendant - Appellee.


                    Appeal from the United States District Court
                       for the Central District of California
                    John A. Kronstadt, District Judge, Presiding

                           Submitted March 15, 2016***

Before:      GOODWIN, LEAVY, and CHRISTEN, Circuit Judges.

      Geraldine Parker appeals pro se from the district court’s order dismissing her


      *
             Robert A. McDonald has been substituted for his predecessor, Eric K.
Shinseki, as Secretary of the Department of Veterans Affairs, under Fed. R. App.
P. 43(c)(2).

      **     This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
employment action alleging violations of Title VII and the Rehabilitation Act. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal for

failure to exhaust administrative remedies. Vinieratos v. United States, 939 F.2d

762, 768 (9th Cir. 1991). We affirm.

      The district court properly dismissed Parker’s action because Parker failed to

allege facts showing that she complied with the administrative exhaustion

requirement of timely initiating contact with an Equal Employment Opportunity

(“EEO”) counselor. See Kraus v. Presidio Trust Facilities Div./Residential Mgmt.

Branch, 572 F.3d. 1039, 1043 (9th Cir. 2009) (federal employee must initiate

contact with an EEO counselor within forty-five days of alleged wrongful act, and

failure to do so is fatal to a federal employee’s claim in federal court absent waiver,

estoppel or equitable tolling). Contrary to Parker’s contention, Parker did not

exhaust the claims in this action, which arose in 2012 and 2013, by filing an EEO

complaint in 2011.

      Because we affirm the district court’s dismissal on the basis of failure to

exhaust, we do not consider Parker’s arguments regarding the merits of her claims.

      AFFIRMED.




                                           2                                    14-55135